Citation Nr: 1208535	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left foot injury.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and left upper extremity, including as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida.

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied service connection claim of entitlement to service connection for bilateral hearing loss.  Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Further development is also required before the Board can adjudicate the Veteran's claims for service connection of a left foot disability, left ankle disability, hypertension, and peripheral neuropathy.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  In a September 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to record since the Board's September 2003 decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  The September 2003 decision, in which the Board denied the Veteran entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104, 20.1105 (2011). 

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2008, July 2008, and May 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection and his claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


New and Material Evidence

Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by the RO in an August 1999 rating decision; this decision was confirmed by the Board in a September 2003 decision.  The Veteran did not file a timely appeal and, thus, the September 2003 Board decision is final.  See 38 U.S.C.A. § 7104(b).  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The September 2003 Board decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss on the basis that there was no evidence that the Veteran had bilateral hearing loss for VA disability purposes, which was related to his service.  The evidence of record at the time of the prior final denial in September 2003, included the Veteran's service treatment records, VA medical records, and a VA examination report.  The Board found that the evidence reflected only that the Veteran experienced a pure-tone threshold shift during service and that the Veteran did not present any evidence that he had bilateral hearing loss after service, which was related to his military service.

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's private medical records and VA medical records, as well as his multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had bilateral hearing loss which was related to his active military service.   

Evidence added to the record subsequent to the prior final Board denial in September 2003 includes VA and private treatment records, including a letter from K. J. D., M.D., which states that the Veteran has sensorineural hearing loss due to noise induced trauma during his military service.  The Board also notes that the Veteran testified that he believed that he has hearing loss which is related to his service.  The evidence of record at the time of the prior final denial in September 2003 reflected only that the Veteran did not present any evidence that he had a current diagnosis of bilateral hearing loss or continuity of symptoms after his service.  However, when the additional evidence received subsequent to the final September 2003 Board decision, is considered in conjunction with the record as a whole, the record shows that the Veteran currently has bilateral hearing loss related to his service.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating his claim for service connection for bilateral hearing loss.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss, and this claim is reopened.

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  His service records show that his military occupational specialty (MOS) was a light weapons infantryman during his service.  Additionally, the Veteran reported a history of military noise exposure.  Moreover, his DD 214 indicates that the Veteran received the Combat Infantryman Badge, which is indicative of being wounded in combat during his service.  See 38 U.S.C.A. § 1154(b).  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed by Dr. D in April 2009.  Dr. D also opined that the Veteran's tinnitus is due to noise-induced acoustic trauma during his active military noise service.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.


ORDER

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

Entitlement to service connection of tinnitus is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether the Veteran's claimed bilateral hearing loss, residuals of a left foot wound, and left ankle disability are related to service.  The Veteran also has not yet been provided with VA examinations which address whether he has hypertension and peripheral neuropathy of the bilateral lower extremities and left upper extremity related to his military service, including his service-connected diabetes mellitus.  The Veteran contends that his left foot and left ankle disabilities are related to injuries incurred in service, and that he has bilateral hearing loss related to his noise exposure during service; he also claims that his hypertension and peripheral neuropathy are the result of, or aggravated by, his service-connected diabetes mellitus.  In the alternative, the Veteran claims that, even absent an acute event or injury during service, his service resulted in his current claimed disabilities, and that he has had continuity of symptomatology regarding his claimed disabilities in the years following active service.  The Board notes that it is unclear whether the Veteran's hearing loss is considered impaired for VA purposes, according to 38 C.F.R. § 3.385, and that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to his active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature and severity of any current bilateral hearing loss; if the Veteran's bilateral hearing loss is considered a disability for VA purposes, the examiner is requested to opine as to whether it is related to his service in the military.  

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, the Veteran's available service medical records, and pertinent post-service medical records.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of a left foot wound and his claimed left ankle disability.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed residuals of a left foot wound and his left ankle disability, if any, are related to his service in the military, to include any injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed hypertension, if any, is related to his service in the military, to include his service-connected diabetes mellitus.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.    The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities and left upper extremity.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed peripheral neuropathy of the bilateral lower extremities and left upper extremity, if any, are related to his service in the military, to include his service-connected diabetes mellitus.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

5.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


